Exhibit 10.3

CENTRAL FEDERAL CORPORTION

2009 EQUITY COMPENSATION PLAN

 

EMPLOYEE RESTRICTED STOCK AWARD AGREEMENT

 

Central Federal Corporation (the “Company”) hereby grants the undersigned
Participant an award of Restricted Stock (the “Award”), subject to the terms and
conditions described in the Central Federal Corporation 2009 Equity Compensation
Plan, as amended (the “Plan”), and this Restricted Stock Award Agreement (this
“Award Agreement”).  This grant is made in consideration of the non-solicitation
covenants set forth in Section 8 of this Award Agreement.

 

1.



Name of Participant: 
_____________________________________________________________

 

2.



Grant Date:    ______________________, 20___ (the “Grant Date”).

 

3.



Number of Shares of Restricted Stock:    _____________________ (the “Restricted
Stock”).

 

4.



Vesting:  Except as provided in Section 5 of this Award Agreement, and provided
that the Participant remains an employee of the Company on the relevant date
(each a “Vesting Date”), the Restricted Stock will vest in three (3) annual
installments (rounded down to the nearest whole share) on each anniversary of
the Grant Date as follows:

 

33.34% shall be vested on the first anniversary of the Grant Date

33.33% (50% of remainder) shall be vested on the second anniversary of the Grant
Date

33.33% (100% of remainder) shall be vested on the third anniversary of the Grant
Date

 

5.



Accelerated Vesting:  If a Participant retires or otherwise terminates
employment with the Company prior to any Vesting Date, any unvested Restricted
Stock will be forfeited.  Notwithstanding the foregoing, if prior to any Vesting
Date:

 

(a)



Death; Disability.  The Participant dies or becomes Disabled, all unvested
Restricted Stock will immediately vest on the date of death or Disability.

(b)



Change in Control.  Any unvested Restricted Stock will immediately vest on the
date of a  Change in Control.

 

6.



Transferability:  Until the Restricted Stock vests as described in this Award
Agreement, the Restricted Stock may not be sold, transferred, pledged, assigned
or otherwise alienated or hypothecated, except by will or by the laws of descent
and distribution and in accordance with Section 9(b) of this Award Agreement.

 

7.



Settlement:  If the applicable terms and conditions of this Award Agreement are
satisfied, the Restricted Stock will be released from any transfer restrictions
or delivered to the Participant as soon as administratively feasible after all
applicable restrictions have lapsed.

 

8.



Non-Solicitation Covenant: In consideration for this Award of Restricted Stock,
the Participant hereby agrees and covenants that, for a period of the
Participant’s employment with the Company and for one year after the termination
of the Participant’s employment, the Participant will not, without the express
written consent of the Company:





--------------------------------------------------------------------------------

 

 

(a)



Call upon or solicit, either for the Participant or for any other person or firm
that engages in competition with any business operation of the kind actively
conducted by the Company or any current or future Subsidiary for the period that
the Participant was employed with the Company or any Subsidiary, as applicable,
any customer with whom the Company or any current or future Subsidiary directly
conducts business during the period of the Participant’s employment, any
referral source of the Company or any current or future Subsidiary during the
period of the Participant’s employment (including, solely by way of example,
intermediaries and corporations that purchase directly from the Company or any
current or future Subsidiary); or

(b)



Interfere with any relationship, contractual or otherwise, between the Company
or any current or future Subsidiary, any customer with whom the Company or any
current or future Subsidiary directly conducts business during the period of the
Participant’s employment, or any referral source of the Company or any current
or future Subsidiary existing during the period of your employment; or

(c)



Induce any person who is as of the date of the Participant’s termination of
employment or was during any of the 12 months preceding the date of the
Participant’s termination, an employee, officer, director, or agent of the
Company or any current or future Subsidiary to terminate said relationship.

 

In the event the Participant breaches any covenant set forth in this Award
Agreement, the term of such covenant shall be extended by the period of the
duration of such breach.  This covenant will survive for 12 months after the
termination of the Participant’s employment, plus any extension under the
preceding sentence, even if this Award has expired or terminated. 
Notwithstanding Section 9(e) to this Award Agreement, the restrictions contained
in this Section 8 are in addition to any restrictions contained in any other
agreement between the Participant and the Company or any Subsidiary. These
restrictions may be enforced by the Company, any current or future Subsidiary
and/or any successor, by an action to recover payments made under this Award
Agreement, an action for injunction, and/or an action for damages.  The
provisions of this Section 8 constitute an essential element of this Agreement,
without which the Company would not have entered into this
Agreement.  Notwithstanding any other remedy available to the Company at law or
at equity, the parties hereto agree that the Company or any successor thereto,
shall have the right, at any and all times, to seek injunctive relief in order
to enforce the terms and conditions of this Section 8.

If the scope of any restriction contained in this Section 8 is too broad to
permit enforcement of such restriction to its fullest extent, then such
restriction will be enforced to the maximum extent permitted by law, and the
Participant hereby consents and agrees that such scope may be judicially
modified accordingly in any proceeding brought to enforce such restriction.

9.



Other Terms and Conditions:

 

(a)



Rights Before Vesting.  Before the Restricted Stock vests, the Participant (i)
may exercise full voting rights associated with the Restricted Stock; and (ii)
will be entitled to receive all dividends and other distributions paid with
respect to the Restricted Stock, provided that any dividends or other
distributions paid in Shares will be subject to the same restrictions, terms and
conditions as the Restricted Stock to which the dividends or distributions
relate.

 



-2-

--------------------------------------------------------------------------------

 

(b)



Beneficiary Designation.  The Participant may name a beneficiary or
beneficiaries to receive any Restricted Stock settled after the Participant’s
death by completing a “Beneficiary Designation Form” in a form provided by the
Company.  The Beneficiary Designation Form does not need to be completed upon
execution of this Award Agreement and is not required to be completed as a
condition of receiving the Restricted Stock.  However, if the Participant dies
without completing a Beneficiary Designation Form or if the Participant does not
complete the form correctly, the Participant’s beneficiary under this Award
Agreement will be the Participant’s surviving spouse or, if the Participant does
not have a surviving spouse, the Participant’s estate.

 

(c)



Tax Withholding.  The Participant hereby agrees that, upon request by the
Company, the Participant shall pay to the Company an amount equal to all taxes
which the Company is required to withhold with respect to the Restricted Stock
or make arrangements satisfactory to the Company regarding the payment of such
taxes, or, in lieu thereof, the Company shall have the right to withhold a
number of shares of Restricted Stock with a fair market value equal to the
minimum amount required to be withheld.

 

(d)



Governing Law.  This Award Agreement will be construed in accordance with, and
governed by, the laws (other than laws governing conflicts of laws) of the State
of Ohio.

 

(e)



Entire Agreement.  This Award Agreement, along with the Plan, constitutes the
entire agreement between the Company and the Participant regarding the subject
matter of this Award Agreement.  All representations of any type relied upon by
the Participant and the Company in making this Award Agreement are specifically
set forth herein, and the Participant and the Company each acknowledge that they
have relied on no other representation in entering into this Award
Agreement.  No change, termination or attempted waiver of any of the provisions
of this Award Agreement will be binding upon any party hereto unless contained
in a writing signed by the party to be changed.

 

(f)



Restricted Stock Subject to the Plan.  The Restricted Stock is subject to the
terms and conditions described in this Award Agreement and the Plan, which is
incorporated by reference into and made a part of this Award Agreement.  In the
event of a conflict between the terms of the Plan and the terms of this Award
Agreement, the terms of the Plan will govern.  The Company has the sole
responsibility for interpreting the Plan and this Award Agreement, and its
determination of the meaning of any provision in the Plan or this Award
Agreement will be binding on the Participant.  Capitalized terms that are not
defined in this Award Agreement have the same meaning as in the Plan.

 

(g)



Requirements of Law.  This Award Agreement and the grant of Restricted Stock is
subject to all applicable laws, rules and regulations (including applicable
federal and state securities laws) and to all required approvals of any
governmental agencies or national securities exchange, market or other quotation
system, if applicable.  No Restricted Stock will be issued pursuant to the Award
unless, at that time, such issuance: (i) is the subject matter of an effective
registration statement filed under the Securities Act of 1933, as amended, and
all applicable state securities laws, or (ii) qualifies for an exemption from
registration under the Securities Act of 1933, as amended, and applicable state
securities laws, to the extent necessary.

 

(h)



Signature in Counterparts.  This Award Agreement may be signed in counterparts,
each of which will be deemed an original, but all of which will constitute one
and the same instrument.



-3-

--------------------------------------------------------------------------------

 

 

PARTICIPANT

________________________________________

Signature

Date:____________________________________

 

CENTRAL FEDERAL CORPORATION

By:_____________________________________

Title:____________________________________

Date:____________________________________

 



-4-

--------------------------------------------------------------------------------